BANK OF SCOTLAND CORPORATE BANKING [Missing Graphic Reference] Term Sheet This termsheet confirms the availabilityof facilitiessubject to and conditional upon the execution by the parties of loan documentration reflecting the terms and conditionsoutlined herein and otherwise acceptable to Bank of Scotland, (and Bank of Scotland reserves the right to incorporate such other terms and conditions into the loan documentation as it may consider appropriate)of which Bank of Scotland shall have no obligation to extend the facilities indicated. These terms are provided solely for the benefit of Royal Invest Europe B.V.
